Putnam, J.:
In defendant’s policy, plaintiff’s Mercedes car was “ valued at the sum insured,” namely, $1,800. The complaint and plaintiff’s direct case sought to prove value of the car, by evidence of what the car cost plaintiff, and then, going a step further, by showing how much it cost plaintiff’s vendor. Where the plaintiff did not stand on the agreed valuation, but treated the evidence as proving value under an open policy, he cannot change front on appeal, and urge that the policy valuation controlled. After the issue of value had been fully tried out, it was submitted to the jury by a charge of entire fairness, and free from exception. A general verdict for defendant thus imports not merely a failure to establish the value claimed. It may be taken as a finding that a worn-out car was insured at a sum so much beyond its worth that the gross overvaluation amounted to affirmative fraud upon the insurer. And this avoids a valued policy. Even if plaintiff were not party to the bill of sale from Rosensen to Suderov, the evidence, by photographic enlargements, that such consideration expressed in the bill of sale had been raised from $800 to $1,800, was competent, after plaintiff had first made this bill of sale his exhibit. The verdict was right and just.
The judgment for defendant and order are, therefore, affirmed, with costs.
Jenks, P. J., Thomas, Mills and Rich, JJ., concurred.
Judgment and order affirmed, with costs.